Citation Nr: 1411258	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-21 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a left shoulder disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had active service from December 1985 to December 1989.  This appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of the hearing is associated with the claims file. 

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.  


FINDING OF FACT

The Veteran's current left shoulder disability is related to his active service. 


CONCLUSION OF LAW

Left shoulder disability was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the medical and lay evidence of record.  The greater weight of the evidence reflects that the Veteran has a current left shoulder disability that is etiologically related to an injury that occurred during active service.  Therefore, entitlement to service connection for this disability is warranted. 


ORDER

Entitlement to service connection for left shoulder disability is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


